Citation Nr: 1117130	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  05-37 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for mood disorder (also claimed as depression).

2.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the lumbar spine (a "lumbar spine disability").

3.  Entitlement to an initial disability rating in excess of 10 percent for sciatica of the right lower extremity, secondary to degenerative joint disease of the lumbar spine.

4.  Entitlement to an initial disability rating in excess of 10 percent for sciatica of the left lower extremity, secondary to degenerative joint disease of the lumbar spine.

5.  Entitlement to a compensable rating for genital herpes with genital warts.

6.  Entitlement to service connection for a kidney disorder.

7.  Entitlement to service connection for a right knee disorder.

8.  Entitlement to service connection for a left knee disorder.

9.  Entitlement to service connection for a right foot disorder.

10.  Entitlement to service connection for testicular atrophy and erectile dysfunction, to include as secondary to service-connected post-operative residuals of a left inguinal hernia.

11.  Entitlement to special monthly compensation (SMC) based on the loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Attorney David L. Huffman, Esquire


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1972 to November 1978, with additional Reserves service from November 1978 to November 1995 including active duty training from January 1991 to August 1991, as well as National Guard service from January 2001 to March 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in September 2004, March 2008, and April 2009 by the Huntington, West Virginia Department of Veterans Affairs Regional Office.  In pertinent part, the September 2004 RO decision denied service connection for a kidney disorder, right and left knee disorders, right foot disorder, and denied entitlement to SMC for loss of use of a creative organ.  In pertinent part, the March 2008 RO decision granted service connection for genital herpes, later identified as genital herpes and warts, at noncompensably disabling; and denied service connection for testicular atrophy and erectile dysfunction.  In pertinent part, the April 2009 RO decision granted service connection for degenerative joint disease of the lumbar spine and for mood disorder, each at 10 percent disabling.

In November 2006 and February 2010, Decision Review Officer hearings were held at the RO.  In August 2010, a Travel Board hearing was held before the undersigned.  Transcripts of all three hearings are included in the claims file.  At the Board hearing, the Veteran sought, and was granted, a 30 day abeyance period for the submission of additional evidence.  He submitted a private psychological evaluation within the 30 day period, without a waiver of RO initial consideration.  However, as the issue of an increased rating for mood disorder is being remanded, the Board may proceed.

The issue of entitlement to service connection for post-traumatic stress disorder (PTSD) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  

In a recent submission, the Veteran's private attorney filed a claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In a recent case, the Court held that a claim for TDIU can be inferred as part of the original claim for a higher initial rating in certain circumstances.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curium).  This case differs, however.  In Rice, the Court held, in part, that a request for a TDIU is not a separate claim for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  In this case, however, the only increased rating claims before the Board concern the Veteran's psychiatric disability, back disability, and genital herpes with warts.  He is also service connected for a hernia disorder, sciatica, tinnitus, and hearing loss, and consideration of the ratings for those disabilities are not before the Board.  (While the ratings for sciatica are being remanded below due to the Veteran's disagreement with the ratings assigned, a substantive appeal has not been completed in those matters, thus they are not before the Board at this time.)  Therefore, in the circumstances of this case, the Board declines to apply Rice and take jurisdiction over a TDIU claim and, instead, REFERS that claim to the RO for further action. 

The issues of service connection for a left knee disorder, a right foot disorder, and testicular atrophy and erectile dysfunction, as well as the matters of the ratings for psychiatric disability and sciatica of both lower extremities, and entitlement to SMC for loss of use of a creative organ, are addressed in the REMAND portion of the decision below and are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  Prior to April 16, 2010, the evidence shows that the Veteran's lumbar spine disability manifested by forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; and muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; without vertebral body fracture with loss of 50 percent or more of the height.  The disability did not manifest by forward flexion of the thoracolumbar spine greater than 30 degrees but less than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

2.  It is reasonably shown that since April 16, 2010, but no earlier, the Veteran's lumbar spine disability has been manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but less than 60 degrees, or a combined range of motion of the thoracolumbar spine less than 120 degrees; at no time is the disability shown to have been manifested by forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  There is no evidence of record indicating that the Veteran has ever had an incapacitating episode due to his lumbar spine disability.

3.  The Veteran's genital herpes with warts manifests as affecting less than 5 percent of the entire body or less than 5 percent of exposed areas, and it does not require more than topical therapy during the past 12-month period; the disability does not affect 5 to 20 percent of the entire body or 5 to 20 percent of exposed areas, or require intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.

4.  A kidney disorder was not manifested in service, and such disease is not shown at any time during the pendency of this claim.  

5.  A right knee disability was not manifested in service; right knee arthritis was not manifested in the first year following the Veteran's discharge from active duty; and a chronic right knee disability is not shown at any time during the pendency of this claim.  






CONCLUSIONS OF LAW

1.  Prior to April 16, 2010, a rating in excess of 10 percent for the Veteran's lumbar spine disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.21, 4.71a, Diagnostic Code 5242 (2010).

2.  A 20 percent rating (but no higher) is warranted from April 16, 2010 (but no earlier) for the Veteran's lumbar spine disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.21, 4.71a, Diagnostic Code 5242 (2010).

3.  A compensable rating for genital herpes with genital warts is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.21, 4.118, Diagnostic Codes 7800-7806, 7813 (effective August 30, 2002); 7804, 7805 (effective October 1, 2008).

4.  Service connection for a kidney disorder is not warranted.  38 U.S.C.A. 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

5.  Service connection for a right knee disorder is not warranted.  38 U.S.C.A. 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

As the rating decisions on appeal granted service connection for a lumbar spine disability and genital herpes with warts and assigned disability ratings and effective dates for the awards, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A June 2008 letter explained the evidence necessary to substantiate his claim for an increased rating for genital herpes with warts, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  April 2009 and July 2009 statements of the case (SOCs) provided notice on the "downstream" issue of entitlement to an increased rating; while an August 2010 supplemental SOC (SSOC) readjudicated the matters after the appellant and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

With regard to the service connection claims, the Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of his claims.  February 2004, December 2006, August 2007, June 2008, and June 2010 letters explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  A March 2006 letter also informed the appellant of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.

Significantly, during the August 2010 Travel Board hearing before the undersigned, the Veteran was advised of what he still needs to substantiate the claims and the Veteran's testimony reflected that he is aware of what he still needs to substantiate his claims.  

Unfortunately, the Veteran's complete service treatment records (STRs) are not available, though the claims file does include some STRs submitted by the Veteran.  When service treatment records are lost or missing, VA has a heightened obligation to satisfy the duty to assist.  Under such circumstances, the United States Court of Appeals for Veterans Claims (Court) has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

No presumption, either in favor of the claimant or against VA, arises when there are lost or missing service records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (Court declined to apply an "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown).  

The Veteran's pertinent post-service treatment records have been secured.  The RO arranged for VA examinations in January 2008, February 2009 and April 2010, which will be discussed in greater detail below, though the Board finds these examinations to be adequate as they included reviews of the Veteran's history and physical examinations that included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is also met.  Accordingly, the Board will address the merits of the claims.

II. Legal Criteria, Factual Background, and Analysis

A.  Increased disability evaluations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.   

Lumbar spine disability

With regard to the Veteran's lumbar spine disability, the RO granted service connection for degenerative joint disease of the lumbar spine in the April 2009 rating decision on appeal, at an initial rating of 10 percent effective January 22, 2004, the date of the original claim of service connection.  

VA promulgated new regulations for the evaluation of intervertebral disc syndrome, 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations for the evaluation of the remaining disabilities of the spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  However, the Board notes that the original claim for service connection for this disability was received in January 2004, after the regulations were amended.  Therefore, the Board need only consider the current applicable criteria for rating this disability.

The amendments renumber the diagnostic codes and create a General Rating Formula for Diseases and Injuries of the Spine, based largely on limitation or loss of motion, as well as other symptoms.  The amendments also allow for intervertebral disc syndrome (Diagnostic Code 5243), ankylosing spondylitis (Diagnostic Code 5240), and spinal stenosis (Diagnostic Code 5238) to be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

The VA has evaluated the Veteran's back disability under Diagnostic Code 5242 as degenerative joint disease of the lumbar spine (also claimed as lumbar strain).  The Board will refer to the Veteran's degenerative joint disease as a "lumbar spine disability" below.

Intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 (the combined rating table) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.

Intervertebral disc syndrome warrants a 10 percent evaluation when the Veteran has incapacitating episodes having a duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent evaluation is warranted when the Veteran has incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted when the Veteran has incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.

For purposes of assigning evaluations under Code 5242, an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1.  

There is no evidence of record indicating that the Veteran has ever had such an incapacitating episode due to his lumbar spine disability (nothing to indicate any bed rest prescribed by a physician).  Therefore, the Formula for Rating Intervertebral Disc Syndrome does not apply to the Veteran and he is not entitled to a higher rating.

The Veteran's intervertebral disc syndrome is evaluated under the General Rating Formula for Diseases and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  The new criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

A 10 percent evaluation is warranted under the General Rating Formula for Diseases and Injuries of the Spine when (1) forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; (2) the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; (3) there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or (4) there is vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted under the General Rating Formula for Diseases and Injuries of the Spine when (1) forward flexion of the thoracolumbar spine is greater than 30 degrees but less than 60 degrees; (2) the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or (3) there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation is warranted when (1) forward flexion of the thoracolumbar spine is 30 degrees or less, or (2) there is favorable ankylosis of the entire thoracolumbar spine.

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

On February 2009 VA examination, the Veteran reported that he had fatigue, stiffness, weakness, spasms, and decreased motion of the back.  He reported pain that he described as dull, aching, moderate, daily, and constant, with radiation down the right leg to the toes.  He reported weekly severe flare-ups lasting for hours precipitated by prolonged sitting or walking and alleviated by rest or changing positions.  He reported treatment with aspirin, muscle relaxers, ice, heat muscle cream, and activity restriction (avoiding lifting).  He also reported using a cane and a brace.  He denied any incapacitating episodes of spine disease.  

On physical examination, gait was noted to have poor propulsion; the examiner noted that the Veteran wore bilateral orthopedic shoes and braces unrelated to the back claim.  There was no evidence of gibbus, kyphosis, list, lumbar lordosis, scoliosis, reverse lordosis, or thoracolumbar spine ankylosis; lumbar flattening was noted.  There was no evidence of spasm, atrophy, or weakness to either side.  There was evidence of guarding, tenderness, and pain with motion, bilaterally.  Motor exam was normal with no muscle atrophy.  Sensory exam of the left lower extremity was normal, though the examiner noted "questionable effort on the part of the Veteran", who denied feeling anything when the right foot was evaluated for sensation but would move his toes when the examiner touched them.  On range of motion testing of the thoracolumbar spine, flexion was 0 to 70 degrees, extension was 0 to 20 degrees, and left and right lateral flexion and rotation were each limited to 20 degrees.  There was objective evidence of pain on active range of motion and following repetitive motion.  There were no additional limitations after repetitive use.  Lasegue's sign was negative.  On testing for non-organic physical signs, the examiner noted exaggerated pain response, questionable effort by the Veteran, and superficial tenderness and non-anatomic tenderness with regional sensory change.  X-ray results revealed degenerative endplate osteophyte formation at multiple levels of the lumbar spine.  The Veteran reported 10 days missed from work in the previous 12 months due to back pain.  The VA examiner diagnosed degenerative joint disease of the lumbar spine, which was opined to have significant effects on the Veteran's usual occupation such as decreased mobility, problems with lifting and carrying, and pain.

On April 2010 private psychological evaluation, the Veteran reported chronic pain in the low back and radiating down his right hip and leg into his toes.  He described the pain as daily, sharp, constant with no remission, and rated as 6 to 7 out of 10 in severity.  He reported that his back brace and over the counter pain medications decreased his pain level.  He reported being unable to bend at the waist, squat, or walk for long periods.

On April 2010 VA spine examination, the Veteran reported treatment with Tramadol, Darvocet, and TENS unit, with fair results and no side effects.  He reported using foot braces for both feet secondary to numbness.  He denied urinary incontinence, urgency, frequency, or retention requiring catheterization.  He denied nocturia, fecal incontinence, or obstipation.  He endorsed the symptoms of erectile dysfunction, numbness, paresthesias, leg or foot weakness, falls, and unsteadiness.  He reported numbness and tingling into the bilateral lower extremities and both feet, with the right foot worse than the left.  He reported fatigue, decreased motion, stiffness, weakness, spasms, and pain; the pain was reported to be across the lumbar region, constant, daily, and moderate, and described as initially sharp and easing to dull aching.  He reported severe weekly flare-ups lasting for hours, precipitated by prolonged standing or walking, and alleviated by medication, sitting or lying down, and stopping the offending activity.  He reported using a cane and being unable to walk more than a few yards.  He denied incapacitating episodes of spine disease.

On physical examination, posture and head position were normal, and gait was antalgic.  There was no gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, scoliosis, or reverse lordosis.  The examiner found that there was ankylosis of part of the thoracolumbar spine, in a neutral position.  There was no evidence of spasm, atrophy, or weakness.  Guarding, tenderness, and pain with motion were noted on both sides.  The localized tenderness and/or guarding were not found to be severe enough to be responsible for abnormal gait or abnormal spinal contour.  On range of motion testing, flexion was 0 to 55 degrees, extension was 0 to 10 degrees, left and right lateral flexion were 0 to 20 degrees each, and left and right lateral rotation were 0 to 25 degrees each.  Lasegue's sign was positive on the right.  The examiner noted, on testing for non-organic physical signs, a significantly exaggerated pain response to superficial palpation.  MRI evaluation of the lumbar spine and nerve root impingement were compromised due to unsuppressed patient motion on most sequences, limiting evaluation of fine detail and visualization of nerve root impingement; however, multilevel disc herniations were seen, resulting in central canal and neural foraminal stenosis, and exiting L4 nerve root compression on the left was suspected.  The examiner diagnosed degenerative disc disease of the lumbar spine with multilevel disc herniations resulting in central canal and neural foraminal stenosis.

Based on these results, an August 2010 rating decision granted separate service connection ratings for sciatica of the lower extremities at 10 percent each, effective January 22, 2004.

In the August 2010 Travel Board hearing, the Veteran testified to limited range of motion of the back, including an inability to bend forward.  He testified to constant pain, particularly if he sits or stands for too long.  He testified that the radiating pain down his legs is moderate most of the time though severe at times if he spends a lot of time on his feet during the day.  He states that he wears a back brace "all the time".

The Board is unable to view the February 2009 VA examination findings as showing that the Veteran's spinal disability more nearly approximates the criteria for a rating in excess of 10 percent.  There is evidence of some additional loss of motion due to pain, fatigue, weakness, and lack of endurance, but that limitation of motion does not appear to be more than moderate in degree.  Notably, forward flexion was to 70 degrees.  In this regard, it should be noted that normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, Plate V.  Any higher ratings based on limitation of motion are therefore not warranted.  

However, the Veteran did exhibit forward flexion limited to 55 degrees on the April 16, 2010 VA examination.  As the symptoms of the lumbar spine disability met the schedular criteria for a 20 percent rating under Code 5242 (forward flexion greater than 30 degrees but less than 60 degrees), the Board finds that such rating is warranted effective April 16, 2010, but no earlier.

The evidence of record does not show that symptoms meeting (or approximating) the above-listed criteria for a 40 percent rating were shown at any time during the evaluation period, i.e. since January 22, 2004.  While he has reported chronic pain and limited motion, at no time is there evidence of forward flexion of the thoracolumbar spine limited to 30 degrees or less or of favorable ankylosis of the entire thoracolumbar spine.  Consequently, the Board finds that criteria for a 40 percent rating for lumbar spine disability are not met for any period of time under consideration.

The Board has also carefully reviewed and considered the VA and private medical records made available by the Veteran.  These records show essentially the same results as the examinations described above, that the criteria for a rating in excess of 10 percent were not met prior to April 16, 2010, and the criteria for a rating in excess of 20 percent are not met at any time.

The evidence in this case clearly shows continuing low back impairment.  However, the Board is obligated to apply the regulatory criteria which have been set forth earlier.  The preponderance of the evidence is against a finding that the criteria for a rating in excess of 10 percent were met prior to April 16, 2010, and against a finding that the criteria for a rating in excess of 20 percent have been met at any time, under the applicable rating criteria for the lumbar spine disability.  The overall medical reports show no more than moderate limitation of motion, even when additional functional loss is considered.  There are some neurological symptoms (as demonstrated by the separate 10 percent ratings granted for sciatica of each lower extremity), but they have not resulted in incapacitating episodes to warrant a higher rating under disc disease criteria.   

The Board notes that the separate evaluations granted for sciatica of the left and right lower extremities are addressed in the remand, below.

In deciding the Veteran's increased evaluation claim, the Board has considered the determination in Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to increased evaluations for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that the Veteran's lumbar spine disability should be increased for any other separate period based on the facts found during the whole appeal period.  The evidence of record supports the conclusion that, beyond the increase to 20 percent disabling from April 16, 2010, the Veteran is not entitled to additional increased compensation during any time within the appeal period.  

Further, the Board finds that the evidentiary record presents no reason to refer this matter to the Compensation and Pension Service for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321(b).  There is no evidence of symptoms or impairment not encompassed by the schedular criteria, so as to render those criteria inadequate.  See Thun, 22 Vet. App. 111 (2008).  Finally, the matter of entitlement to a total disability rating based on individual unemployability is addressed in the Introduction and is being referred to the RO for development and adjudication.

Genital herpes with warts

In a March 2008 rating decision, the RO granted service connection for genital herpes at 0 percent disabling effective September 18, 2006.  Service connection was also established for genital warts effective January 28, 2008; the combined disability for genital herpes and warts was assigned a 0 percent disabling evaluation.  The Veteran contends that he merits higher evaluations for this disability.

The rating decisions and statements of the case throughout the pendency of this appeal reflect that the RO referenced rating criteria which changed at that time.  Specifically, VA promulgated new regulations for the evaluation of skin conditions, 38 C.F.R. § 4.118, Diagnostic Codes 7804 and 7805, effective October 23, 2008.  These amendments address rating criteria for scars.  

The Board notes that amendments regarding the criteria for skin conditions and scars shall apply to a veteran whom VA rated before October 23, 2008 under diagnostic codes 7800, 7801, 7802, 7803, 7804, or 7805 of 38 CFR 4.118 if he requests review under these clarified criteria, irrespective of whether his disability has worsened since the last review.  A review of the claims file reveals that neither the Veteran or his attorney requested a review of this disability under the newly amended criteria, therefore he is not entitled to consideration of the new regulations.  However, the Board notes that the RO addressed these amendments in its April 2009 statement of the case (SOC) as well as the rating criteria in effect before these changes.  Therefore, the Board will consider whether increased ratings are warranted under any applicable criteria for this disability, to include the amended regulations.

If a law or regulation changes during the course of a claim or an appeal, the version more favorable to the veteran will apply, to the extent permitted by any stated effective date in the amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3- 2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  The amendments above have established the effective dates without a provision for retroactive application.  Thus, the amendments may be applied as of, but not prior to, October 23, 2008.

The disability was first evaluated by analogous rating under Diagnostic Code 7899-7806 as genital herpes, and later under Diagnostic Code 7809-7806 as genital herpes and warts, as analogous to dermatitis or eczema.  Under Diagnostic Code 7806, a noncompensable rating is warranted if less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and no more than topical therapy is required during the past 12-month period.  

A 10 percent rating is warranted if at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.

Skin conditions can also be rated for scars under Diagnostic Codes 7800 through 7805.  Under Diagnostic Code 7800 (disfigurement of the head, face, or neck), a 10 percent evaluation is warranted if there is one characteristic of disfigurement.  A 30 percent evaluation is warranted if there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with two or three characteristics of disfigurement.  Under Codes 7801 to 7805, scars that are deep and nonlinear warrant a 10 percent evaluation for areas of at least 6 square inches but less than 12 square inches, and a 20 percent evaluation for areas of at least 12 square inches but less than 72 square inches (DC 7801).  Scars that are superficial and nonlinear warrant a 10 percent evaluation for areas of 144 square inches or greater (DC 7802).  Scars that are unstable or painful warrant a 10 percent evaluation for one or two scars, and a 20 percent evaluation for three or four scars (DC 7804).  Scars that cause disabling effects are rated under the appropriate diagnostic code (DC 7805).

On January 2008 VA skin disease examination, the Veteran reported that his skin intermittently gets dry and cracks, which he self-treats with Vaseline.  He reported treatment of genital warts/herpes every 2 months or so in the previous 12 months, with duration of topical treatment of 1 to 6 weeks.  He noted the treatment is neither a corticosteroid nor an immunosuppressive.  On physical examination, there was no evidence of skin lesions, erythema, dry cracked skin, or bumps.

In a February 2010 RO hearing, the Veteran testified that he has an average of three flare-ups of herpes per year, lasting approximately two weeks.  He testified that his family doctor prescribes antibiotics and a topical ointment for treatment.

On April 2010 VA skin disease examination, the Veteran reported that his last outbreak of herpes with treatment was in June 2009.  He estimated one to two outbreaks yearly requiring anti-viral medication.  He stated that he had not been sexually active for many years due to erectile dysfunction.  He described the symptoms of the intermittent outbreaks as genital ulceration, with no systemic symptoms.  He denied any skin disease treatment in the previous 12 months.  On physical examination, the genitalia were normal without obvious lesions, the foreskin was retracted without lesions, and the examiner noted that no skin biopsy or scraping was needed as the diagnosis of genital herpes/warts had been made previously.  

In the August 2010 Travel Board hearing, the Veteran testified that he experiences one to two outbreaks per year, which he cited would be more frequent if not for lack of sexual activity.  He testified that the outbreaks manifest as small blisters around the head of the penis and somewhat down the shaft.  He testified that he treats outbreaks with antibiotics from his physician and topical cream.

The VA examination reports and hearing testimony are found to provide highly probative evidence against the claim.  The Board is unable to view either the January 2008 or April 2010 VA examination findings as showing that the Veteran's genital herpes with warts more nearly approximates the criteria for a compensable rating at any time.  There is no evidence that at least 5 percent of the entire body or at least 5 percent of exposed areas is affected.  There is also no evidence that systemic therapy such as corticosteroids or other immunosuppressive drugs have been required for any duration during any 12 month period.  

There is no evidence of record indicating that the Veteran's genital herpes with warts has ever resulted in scarring.  Therefore, the October 2008 amendments to the rating criteria would not afford the Veteran a higher disability rating at any time.

With regard to the Veteran's statements regarding the nature and extent of this disability, the Board finds that his statements are outweighed by the post-service medical record which, overall, provides evidence against this claim.  It appears clear that the Veteran's complaints were considered in the finding of his existing evaluations. 

The Board has also carefully reviewed and considered VA and private medical records in evidence.  These records show essentially the same results as the examinations described above, that the criteria for a compensable rating have not been met at any time.  

The evidence in this case clearly shows continuing genital herpes with intermittent flare-ups of warts.  However, the Board is obligated to apply the regulatory criteria which have been set forth earlier.  The preponderance of the evidence is against a finding that the criteria for a compensable rating have been met under any of the applicable versions of the rating criteria for genital herpes with warts.  The medical reports show no more than "less than 5 percent" of the total body area (and none of the exposed area) affected and no requirement of systemic therapy at any time.   

In deciding the Veteran's increased evaluation claim, the Board has considered the determination in Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to increased evaluations for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that the Veteran's genital herpes with warts should be increased for any other separate period based on the facts found during the whole appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period.  

Finally, the Board finds no reason to refer the case to the Compensation and Pension Service for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That is, there is no evidence of exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, to suggest that the Veteran is not adequately compensated by the regular rating schedule.  VAOPGCPREC 6-96.  Accordingly, the Board finds that the preponderance of the evidence is against a compensable rating for genital herpes with warts.  38 C.F.R. § 4.3.

B.  Service connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Certain chronic diseases (to include arthritis) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time following discharge from active duty (one year for arthritis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

A disease may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Lay evidence may however be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Id.

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims. 




Kidney disorder

The Veteran contends that he has a kidney disorder that began during his active duty service.  Specifically, he has contended that, while stationed in South Korea, he accidentally swallowed polluted water while stationed in the field, which caused a viral infection and kidney problems since that time, including urinary frequency and occasional kidney pain.  See November 2006 RO hearing transcript and August 2010 Travel Board hearing transcript.  Alternatively, he has contended that, while stationed in South Korea, he was attacked by North Koreans who hit him in the back with batons, and he was allegedly told by a doctor in Seoul that he had badly bruised kidneys.  See February 2010 RO hearing transcript.

The Veteran's STRs are entirely silent for any complaints, treatment, or diagnosis regarding the kidneys in service.  The 1978 separation examination indicates that the genitourinary system was normal.  Post-service treatment records are similarly silent for any diagnosis of, or treatment for, any kidney disorder.

Prior to and subsequent to filing this service connection claim in January 2004, there are numerous treatment records that are entirely silent for any kidney disability.  On private treatment records from May 1986 to November 1990, the Veteran sought treatment for chronic sinusitis, a perianal abscess, and a wart on his scrotum, with no mention of any kidney problems.  

On VA treatment records from July 1997 to September 2005, the Veteran sought treatment for hypercholesterolemia, hernia, chronic sinusitis, erectile dysfunction, heel spurs, foot pain, and vision problems; he specifically denied renal difficulties in his medical history on several occasions.

On a September 1997 Camden Clark Memorial Hospital Emergency Room report, the Veteran sought treatment for hives and itching on his neck, diagnosed as contact dermatitis; he noted his medical history as unremarkable, and reported no dysuria, frequency, or hematuria.

On an August 1999 physical examination for symptomatic left inguinal hernia, the Veteran stated that his medical history was significant for chronic sinusitis, with no mention of any kidney problems.

On a January 2001 enlistment examination for National Guard service, the Veteran indicated only that he wore glasses or contact lenses, had vision in both eyes, and had a history of sinusitis; he checked "No" for ever having had frequent or painful urination, bed wetting since age 12, kidney stone or blood in the urine, or sugar or albumin in the urine, all of which would be potential symptoms of a kidney disability.  

On January 2008 VA genitourinary examination, the Veteran reported no history of urinary symptoms or leakage, recurrent urinary tract infections, obstructed voiding, urinary tract stones, renal dysfunction or failure, acute nephritis, hydronephrosis, or cardiovascular symptoms.  

In a May 2008 treatment summary letter, Dr. Powderly noted the Veteran's self-reports of kidney related problems following water contamination while deployed in Korea in 1975 and 1976.  No further explanation or medical opinion was offered.

On February 2009 VA spine examination, the Veteran denied any history of urinary incontinence or urinary retention requiring catheterization.  On April 2010 VA spine examination, the Veteran again denied urinary incontinence or retention requiring catheterization, as well as urgency, frequency, and nocturia.

In the August 2010 Travel Board hearing, the Veteran testified that he has no urinary control.  He testified that he has never seen a kidney specialist, though his primary care physician prescribed diabetes medication that he claimed also helps his kidneys. 

Initially considering the Veteran's allegation that he had the onset of a kidney disorder in service, the Board observes that there is no evidence of any kidney problems in service, nor any evidence of a viral infection or bruised kidneys as the Veteran has alleged.  Additionally, there is no competent (medical) evidence of any kidney disorder being manifested since separation from service.   While the Veteran may be competent to establish by his own accounts that he has had various genitourinary system symptoms, he has specifically denied any urinary or renal difficulties on several medical examinations.  The entire lack of any treatment for any kidney difficulties, while often seeking treatment for a variety of other ailments over the years since separation from service, renders his accounts of a kidney disorder not credible.  Furthermore, the diagnosis of a kidney disorder is a complex medical question beyond lay observation.  This is not a situation where the diagnosis may be established by lay evidence:  the disability is not one capable of lay observation; the Veteran is not reporting a contemporaneous diagnosis (as there is no diagnosis of any kidney disorder at any time); and the Veteran does not describe symptoms supporting a later diagnosis (as a kidney disorder has never been diagnosed).  See Jandreau v. Nicholson, 492 F.3d, 1372 (Fed. Cir 2007).  Consequently, service connection for a kidney disorder on the basis that it became manifest in service (and persisted) is not warranted.  

As for further analysis in the claim of service connection, it is noteworthy that an initial threshold requirement here (as in any claim seeking service connection) is that there must be competent evidence that the Veteran has, or during the pendency of the claim has had, the disability for which service connection is sought, i.e., a kidney disorder.  See 38 U.S.C.A. §§ 1110, 1131.  The medical evidence contains no indication whatsoever that the Veteran has a kidney disorder.  As was noted above, he is not competent to establish such diagnosis by his own opinion.  Without evidence of current kidney disability, there is no valid claim of service connection for such disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The preponderance of the evidence is against this claim; accordingly, it must be denied.    

Right knee disorder

The Veteran contends that he has a right knee disorder that began during his active duty service.  Specifically, he contends that he injured his right knee when he jumped off the back of a truck while stationed in South Korea and was told his knee was bruised and sprained, and he has continued to have problems with the right knee going out since that time.  See November 2006 RO hearing transcript.  Alternatively, he contends that he was attacked by North Koreans who hit him all over his body with batons, injuring his knees, which were merely bandaged up at the time and have had problems with instability since that time.  See February 2010 RO hearing transcript.  Also during the February 2010 hearing, the Veteran's wife testified that he sprained his right knee while running in Korea.  In the August 2010 Travel Board hearing, the Veteran testified that his right knee was X-rayed upon his return from Korea to Fort Bragg and he was told he had a "cracked knee cap".

Initially considering the Veteran's allegation that he had the onset of a right knee disorder in service, the Board observes that the available STRs contain no mention of the right knee at all: there is no evidence of any bruise, sprain, instability, cracked knee cap, or X-ray of the right knee.  Furthermore there is no competent (medical) evidence of arthritis of the right knee being manifested in the first post-service year.  

Post-service treatment records are also silent for any diagnosis of, or treatment for, a right knee disability.  Prior to and subsequent to filing this service connection claim in January 2004, there are numerous treatment records that are entirely silent for any right knee disability.  On private treatment records from May 1986 to November 1990, the Veteran sought treatment for chronic sinusitis, a perianal abscess, and a wart on his scrotum, with no mention of any right knee problems.  

On VA treatment records from July 1997 to September 2005, the Veteran sought treatment for hypercholesterolemia, hernia, chronic sinusitis, erectile dysfunction, heel spurs, foot pain, and vision problems; there is no mention at all of any right knee problems.

On a September 1997 Camden Clark Memorial Hospital Emergency Room report, the Veteran sought treatment for hives and itching on his neck, diagnosed as contact dermatitis; he noted his medical history as unremarkable, and his extremities were normal on physical examination.

On an August 1999 physical examination for symptomatic left inguinal hernia, the Veteran stated that his medical history was significant for chronic sinusitis, with no mention of any right knee problems.

On a January 2001 enlistment examination for National Guard service, the Veteran checked "No" for ever having had arthritis, rheumatism or bursitis; a bone, joint or other deformity; lameness; or a "trick" or locked knee.  

Inasmuch as the Veteran's STRs are silent for any complaints, treatment, or diagnosis pertaining to right knee injury or right knee disability, there is no evidence that a right knee disorder manifested during service.  Furthermore, there is no evidence that right knee arthritis was manifested in the first post-service year, and the Veteran does not allege otherwise.  Consequently, service connection for a right knee disability on the basis that such disability became manifest in service and persisted is not warranted.  Also, because right knee arthritis is not shown, service connection for such disease on a presumptive basis under 38 U.S.C.A. § 1112 or § 1137 likewise is not warranted. 

Notably, a threshold requirement here, as in any claim seeking service connection is that there must be competent evidence of the disability for which service connection is sought.  While the Veteran may be competent to establish by his own accounts that he has occasional difficulties with/symptoms pertaining to his right knee, the entire lack of any treatment for any right knee difficulties, while often seeking treatment for a variety of other ailments over the years since separation from service, renders his accounts of a right knee disability not credible.  Furthermore, the diagnosis of an underlying right knee disability is a complex medical question beyond lay observation.  This is not a situation where the diagnosis may be established by lay evidence:  The disability is not one capable of lay observation, and the Veteran is not reporting a contemporaneous diagnosis.  See Jandreau v. Nicholson, 492 F.3d, 1372 (Fed. Cir 2007).  Accordingly, there is no competent evidence that the Veteran has (or during the pendency of the claim has had) a right knee disability, the disability for which service connection is sought.  Without evidence of a current right knee disability, there is no valid claim of service connection for such disability.  See 38 U.S.C.A. § 1110; Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The preponderance of the evidence is against this claim; accordingly, it must be denied.    


ORDER

A 20 percent evaluation (but no higher) is granted for lumbar spine disability effective April 16, 2010 (but no earlier), subject to the regulations governing payment of monetary awards.   A rating in excess of 20 percent for lumbar spine disability is denied.

A compensable evaluation for genital herpes with warts is denied.

Service connection for a kidney disorder and a right knee disorder is denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claims.  See 38 C.F.R. § 3.159 (2010).

Regarding the matter of the rating for a psychiatric disability, the Veteran currently has a 30 percent evaluation for "mood disorder", as secondary to degenerative joint disease of the lumbar spine.  He has submitted reports of two private psychological examinations in which he was diagnosed with a variety of psychiatric disorders, as well as PTSD, not previously raised by the record.  From these reports, the diagnoses of the Veteran's mood disorder(s) appear to be inextricably intertwined with the diagnosis of PTSD.

Of note, in an April 2010 private psychological examination, Dr. Crum diagnosed chronic PTSD, pain disorder associated with psychological factors and a chronic general medical condition, recurrent severe major depressive disorder without psychotic features, late onset dysthymic disorder, and generalized anxiety disorder.  Dr. Crum opined that the Veteran's symptoms of anxiety, depression, PTSD, and chronic pain cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  Rather than assign separate GAF scores for the varied diagnoses, Dr. Crum assigned one overall GAF score of 40 for the Veteran's entire psychiatric status.  

Also of note, in an August 2010 private psychological evaluation Dr. Wing opined, based upon a clinical interview and several tests administered, that the Veteran warrants the diagnoses of chronic severe PTSD; major depressive disorder, single episode, severe without psychotic features, with melancholic features; generalized anxiety disorder; panic disorder with agoraphobia; and insomnia.  Importantly, Dr. Wing opined that the Veteran's mood disorders are secondary to his physical condition and are related to his PTSD.  She assigned one overall GAF score of 35 based upon the Veteran being a depressed man with major impairment in several areas of functioning, unable to work, with no friends or leisure activities, nightmares, panic attacks, and impaired memory.

As noted above, the Veteran is not service connected for PTSD, a claim now newly raised by the record that has yet to be developed or adjudicated by the RO.  The Veteran's mood disorders have been clinically evaluated as being related to his PTSD, and the examiners did not attempt to separate out the Veteran's varied psychiatric symptoms according to diagnosis, therefore the disorders are inextricably intertwined.  Until further development has been pursued, the Board is unable to decide on the merits whether the Veteran's psychiatric disability (titled as a mood disorder) warrants a higher evaluation than 30 percent.  The RO must develop and adjudicate the newly raised claim for service connection for PTSD, referred above.  On remand, the RO must first consider the newly submitted evidence consisting of the August 2010 psychological evaluation, received by the Board in September 2010 without waiver of initial RO consideration.  The RO should then schedule the Veteran for a VA psychiatric examination to separate out the varied diagnoses if possible, attributing his psychiatric symptoms to each diagnosis, and assigning separate GAF scores for each diagnosed disability.  

Regarding the left knee disorder, the STRs include a December 1976 notation of pain in the left knee which appeared to include some swelling; the Veteran was noted to have had a history of broken knee cap and other dislocations.  The symptoms were noted to happen usually when dancing.  On September 1978 separation examination, the lower extremities were noted as normal.  

In the November 2006 RO hearing, the Veteran testified that his left knee disorder began in approximately fall of 2002 when he was in the National Guard, after he slipped and "hit [his] knee on a humpy berm" during a weekend duty of physical training.  In the February 2010 RO hearing, the Veteran testified that he was attacked while stationed in South Korea, and North Korean attackers hit him all over his body with batons, injuring his knees.  In the August 2010 Travel Board hearing, the Veteran testified that the left knee aches from arthritis due to the way he walks, favoring the left knee due to his back disability and [undocumented] right knee injury.

Notwithstanding the conflicting contentions regarding the etiology of any left knee disorder, a May 2010 MRI pursuant to pain and swelling of the left knee, status post fall 3 days earlier, indicated mild diffuse osteoarthritic changes at all three compartments, most prominent at the medial joint compartment and patellofemoral joint.  There was no significant joint effusion.  There were diffuse myxoid degenerative changes at the posterior horn of the medial meniscus but no definite meniscal tear was noted.  There was no evidence of bone edema to suggest fracture.  A June 2010 private treatment record noted that the MRI of the left knee showed arthritic changes, and the Veteran was advised to consult an orthopedist.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims (Court) has held that this is a "low threshold" requirement.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given the documentation of left knee difficulties in service as well as current arthritis changes of the left knee, the low threshold standard outlined by the Court is met, and the Veteran should be afforded a VA nexus examination for the left knee.

Regarding the right foot disorder, the STRs indicate a right foot sprain and strain of the plantar fascia in October 1975; X-rays were negative.  A September 1977 STR includes an assessment of plantar fascial strain of the right lower extremity.  A January 1978 STR indicates complaints of the right heel hurting, with history of the same.  The 1978 separation examination notes the feet to be normal.  Records indicate complaints of bilateral heel and/or foot pain since 1998, with assessments of plantar fasciitis, heel spurs, degenerative joint disease of the ankles/feet, arthralgia and tendonitis of the feet.  Records indicate bilateral ankle fusions with surgical reconstruction of the feet in June 2001 and March 2002, and new ankle braces in August 2003.  In a May 2008 treatment summary letter, Dr. Powderly opined that it would be beneficial for the Veteran to have bilateral X-rays of his feet to "rule out arthritic changes caused by an injury received during Army jump school".

In the November 2006 RO hearing, the Veteran testified that, while stationed at Fort Bragg between 1976 and his separation in 1978, he had to get shots in his right foot due to tendonitis because his "toes had been drawing up".  He estimated that he received shots in the right foot approximately four times.  In the August 2010 Travel Board hearing, the Veteran testified that he hurt his right foot in service and was given shots in the ball of the foot while stationed at Fort Bragg.  He states that he currently has to wear a foot brace.

The Veteran is already service connected for sciatica of the right lower extremity, secondary to the lumbar spine disability.  The Board also notes that the Veteran's available service records do not indicate that he participated in any "jump school" training.  However, the right foot problems noted in service coupled with the ongoing current right foot complaints are sufficient to meet the low threshold set in McLendon.  The RO should afford the Veteran a VA nexus examination to determine whether active duty service caused any right foot disability.

Regarding the testicular atrophy and erectile dysfunction, the Veteran claims he suffers from both secondary to a service-connected post-operative left inguinal hernia.  The treatment records include notations of impotence, hypogonadism and erectile dysfunction since 1996, treated with several courses of testosterone injections.  On June 1997 VA treatment, the Veteran reported impotence "for the last 5 to 6 years", placing the onset in approximately 1991 or 1992.  In a 2003 Report of Medical Examination, the Veteran was noted to have an inguinal hernia repair in January 2003, slight weakness of the left side due to hernia repair, and right testicle atrophy.  On April 2007 private examination by Dr. Powderly, the testes appeared normal.  The Veteran had reported inability to have an erection and concerns regarding the tenderness and size of his testicles.  In a May 2008 treatment summary letter, Dr. Powderly noted the Veteran's report of a history of complete atrophy of both testicles without any follow-up examination or treatment.

On January 2008 VA genitourinary examination, the Veteran reported that erectile dysfunction developed after his last hernia surgery in April 2002.  On physical examination, exams of the penis, testicles, prostate, epididymis/spermatic cord/scrotum, and seminal vesicles were normal.  The examiner diagnosed erectile dysfunction, and found no evidence of testicular atrophy or abnormality on exam.  The examiner opined that the erectile dysfunction was less likely as not (less than 50/50 probability) caused by or a result of left inguinal hernia repair and noted the most likely etiology as low testosterone.  The examiner noted the history of hernia repair in 1995 and August 1999 and a third surgery in April 2002 that revealed no hernia but scar tissue.  The examiner opined that if the hernia surgery had affected the testicle, it would have only affected the left side, and the right side should still function; the examiner further noted that individuals with one testicle are able to have erections, so there is no basis that the hernia surgery affected the left testicle and caused erectile dysfunction.

In the February 2010 RO hearing, the Veteran testified that he believed the complete atrophy of a testicle was the result of his multiple hernia operations, which in turn led to a lowered testosterone level and erectile dysfunction.  He stated that he first noticed a problem with the left testicle shrinking and with erectile dysfunction after the second hernia operation [in August 1999].  He testified that the January 2008 VA examiner did not physically examine his testicles.

In the August 2010 Travel Board hearing, the Veteran testified that, following the hernia surgeries, his testicle shrank, stating that there is "nothing there".  The Veteran and his spouse both testified that they first noticed the testicular atrophy following hernia surgery in approximately 2001.  The Veteran acknowledged that the testicles were found to be of normal size on VA examination, with which he disagreed, stating that he was not adequately physically examined.  He also testified that he had erectile dysfunction prior to the hernia operations, although it worsened since the surgeries.  He testified that the medication he takes for depression contributes to the erectile dysfunction.  He testified that he was first diagnosed with erectile dysfunction in 1991.

The Board finds that additional medical evidence is needed, including clarification of the January 2008 VA medical opinion.  While the examiner opined that there was no basis that the Veteran's hernia surgery had affected the left testicle or caused erectile dysfunction, the examiner did not address whether the surgeries had aggravated erectile dysfunction.  By the Veteran's own statements, he first noticed problems with erectile dysfunction in approximately 1991, and the first hernia repair operation did not take place until 1995.  The Veteran should be afforded a new VA genitourinary examination to address whether the hernia surgeries aggravated the pre-existing erectile dysfunction.  As the claim is being remanded anyway, the Veteran's contentions of not being adequately examined physically for testicular atrophy may also be addressed.

The claim of entitlement to SMC for loss of use of a creative organ is inextricably intertwined with the service connection claim for testicular atrophy and erectile dysfunction; therefore it must be remanded as well.

Additionally, an August 2010 rating decision by the RO granted service connection for sciatica of the right and left lower extremities, secondary to degenerative joint disease of the lumbar spine, at 10 percent disabling each, effective January 22, 2004.  In the August 2010 Travel Board hearing, he clearly indicated disagreement with the 10 percent ratings for sciatica.  See August 2010 hearing transcript, p. 6.  The filing of a timely notice of disagreement initiates the appeal process.   As a statement of the case (SOC) has not been issued in these matters, the Board is required to remand the matters for such action.  Manlincon v. West, 12 Vet. App. 238 (1999). 

Finally, relevant VA treatment records are constructively of record, and must be secured and reviewed for a complete picture of the disabilities at issue.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue an SOC in the matters of increased ratings for sciatica of the right and left lower extremities.  The Veteran should be advised that these matters will only be before the Board if he timely perfects an appeal by submitting a substantive appeal.  If there is a timely substantive appeal after the issuance of the SOC, these matters should be returned to the Board for appellate consideration.

2.  The RO should secure for the record copies of the clinical records from the Clarksburg VAMC of any VA treatment the Veteran received for the disabilities on appeal from June 2006 to the present.

3.  The RO should then arrange for the Veteran to be examined by an appropriate VA psychologist or psychiatrist to determine the complete nature of his psychiatric disability/disabilities.  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of the record, the examiner should provide an opinion responding to the following:  

(a) Please identify (by medical diagnosis) each of the Veteran's psychiatric disabilities.

(b) As to the psychiatric disabilities diagnosed, please separate out and attribute the Veteran's symptoms to each diagnosed disability as much as possible, and assign a separate GAF score for each diagnosed psychiatric disability.  

The examiner must explain the rationale for all opinions offered.  

4.  The RO should also arrange for the Veteran to be examined by an orthopedist.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion responding to the following:  

(a) Please identify (by medical diagnosis/diagnoses) the Veteran's current left knee disability/disabilities.

(b) As to each left knee disability entity diagnosed, please indicate what is the most likely etiology for any such left knee disability.  Specifically, is it at least as likely as not (a 50% or greater probability) that such was incurred in service?  

(c) Please identify (by medical diagnosis/diagnoses) the Veteran's current right foot disability/disabilities.

(d) As to each right foot disability entity diagnosed, please indicate what is the most likely etiology for any such right foot disability.  Specifically, is it at least as likely as not (a 50% or greater probability) that such was incurred in service, including as related to the noted right foot sprain and/or plantar fascial strain?  

The examiner must explain the rationale for all opinions.  

5.  The RO should also arrange for the Veteran to be examined by a urologist.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on a complete genitourinary examination of the Veteran and review of his claims file, the examiner should provide an opinion responding to the following:  

(a) Please identify (by medical diagnosis/diagnoses) the Veteran's disability/disabilities of the creative/sexual organs.

(b) As to each disability entity diagnosed, please indicate what is the most likely etiology for any such disability.  Specifically, is it at least as likely as not (a 50% or greater probability) that such was caused or aggravated by surgeries to repair the service-connected left inguinal hernia or any post-operative residuals? 

The examiner must explain the rationale for all opinions.  

6.  The RO should then re-adjudicate the claims (to include a finding of whether or not the schedular criteria are adequate for the psychiatric disability; and readjudicate the claim for SMC in light of the determinations made on the claim for testicular atrophy and erectile dysfunction).  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond before the case is returned to the Board, if in order, for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


